                Case 21-10690-CSS             Doc 67-5        Filed 05/21/21   Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------- x
In re:                                                           :   Chapter 11
                                                                 :
GVS Portfolio I B, LLC,                                          :   Case No. 21-10690 (CSS)
                                                                 :
                           Debtor.                               :
                                                                 :
---------------------------------------------------------------- x

                                      CERTIFICATE OF SERVICE
       I, Monique B. DiSabatino, hereby certify that on May 21, 2021, I caused a copy of the
foregoing [REDACTED] RREF III Storage LLC’s Reply in Support of Motion for Entry of an
Order Dismissing the Debtor’s Chapter 11 Case with Prejudice to be served electronically with
the Court and served through the Court’s CM/ECF system upon all registered electronic filers
appearing in this case and on the parties on the attached service list via Electronic Mail.

                                                     SAUL EWING ARNSTEIN & LEHR LLP

                                                By:/s/ Monique B. DiSabatino
                                                   Monique B. DiSabatino (DE Bar No. 6027)
                                                   1201 North Market Street, Suite 2300
                                                   P.O. Box 1266
                                                   Wilmington, DE 19899
                                                   (302) 421-6806
            Case 21-10690-CSS         Doc 67-5   Filed 05/21/21   Page 2 of 2




                                        Service List

Neil B. Glassman, Esq.
Erin R. Fay, Esq.
Gregory J. Flasser, Esq.
600 N. King Street, Suite 400
Wilmington, Delaware 19801
Email: nglassman@bayardlaw.com
Email: efay@bayardlaw.com
Email: gflasser@bayardlaw.com
(Counsel to the Debtor)

Linda Richenderfer
Office of the U.S. Trustee
U.S. Trustee's Office
844 King Street, Suite 2207
Wilmington, DE 19801
Email: Linda.Richenderfer@usdoj.gov

Cogency Global Inc.
122 E. 42nd Street, 18th Floor
New York, NY 10168
Email: SOP@cogencyglobal.com

Julia Clark
Julia Clark & Associates, PC
1401 West Avenue, Suite B
Austin, TX 78701
Email: jclark@juliaclarkcpa.com
